Citation Nr: 0108306	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  99 22 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hearing loss in the 
left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1963 to November 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.


REMAND

The issue of entitlement to service connection for hearing 
loss in the left ear is remanded, first, to afford the RO the 
opportunity to contact the veteran's treating physicians, 
including, but not limited to the treating physician in 1986 
or 1987, to request medical records related to the veteran's 
hearing loss, and second, to obtain a VA examination as to 
the etiology of left ear hearing loss in light of the full 
medical record.

The July 1963 medical records from the veteran's military 
service, and his subsequent discharge records in September 
1965, note some minor hearing loss in both the left and right 
ear at 500 Hertz.  See Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  However, at that time the hearing loss was not 
significant enough to be considered a disability.  See C.F.R. 
§ 3.385 (2000).  The veteran reported noise exposure through 
his military service.  He served as an Indirect Fire 
Infantryman with a mortar squad. 

In his November 1999 hearing, the veteran testified that he 
had sustained injury to his left ear during an altercation 
with a client in or about 1986 or 1987.  He stated further he 
was examined by a physician for the injury and that during 
the examination the physician noted his left ear had 
previously been damaged.  (Tr. at 4).  No record of the 
altercation, and or treatment therefore, are associated with 
the claims file.  

The veteran's 1988 VA medical examination history notes that 
he was in an automobile accident in June 1987, in which he 
sustained a concussion and related post concussion syndrome, 
with symptoms including complete memory loss, and persistent 
headaches.  No direct record of this injury or its treatment 
is associated with the claims file.  The veteran first 
reported health difficulties to the VA in or about 1988.

The VA's Secretary is required to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the veteran's claim for a benefit under a law 
administered by the Secretary.  Veteran's Claims Assistance 
Act of 2000 Pub.L.No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified at 28 U.S.C. § 5103A).  As the 
record does not reflect an attempt to obtain records related 
to the 1986 and/or 1987 injuries, the duty to assist has not 
been fulfilled. 

For VA purposes, service connected left ear hearing loss was 
established per 38 C.F.R. § 3.385 (2000) by the VA 
examination report dated in November 1999.  The VA examiner 
found sensorineural hearing loss and attributed it to the 
veteran's military service.  The examiner noted that the 
veteran's chief complaint was that he had hearing loss in the 
left ear, was a mortar man using heavy weapons, and that the 
Army did not believe in ear plugs.  The examiner stated that 
the hearing loss had progressed during the last few years.  
Similarly, in 1990, a Kaiser Permanente examiner diagnosed 
profound sensorineural hearing loss and a poor speech 
discrimination score in the veteran's left ear.  The Kaiser 
Permanente examiner noted that the veteran related noise 
exposure during the military, as a mortar man.

While the Board acknowledges the foregoing medical opinions, 
further clinical corroboration is necessary under the 
circumstances.  Thus, as it appears that neither examiner was 
afforded an opportunity to review the records relating to the 
veteran's 1986 or 1987 left ear injury and the 1987 
concussion, along with the claims file, and provide an 
opinion as to the etiology of the veteran's left ear hearing 
loss disability, further development is warranted.

Accordingly, this case is REMANDED for the following:


1.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his left ear 
complaint since his service discharge.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
In this regard, the RO is specifically 
requested to attempt to obtain the 
private medical records, dated in 1986 or 
1987, from the physician mentioned in the 
1999 local hearing; as well as those 
pertaining to the June 1987 automobile 
accident.  If the RO is unable to obtain 
any of the records indicated by the 
veteran, it should follow the proper 
procedures under the Veterans Claims 
Assistance Act.

2.  The RO should schedule the veteran 
for a VA audiological examination.  Any 
indicated studies should be accomplished; 
a written report of which should be 
associated with the examination report.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the requested examination.  Based on 
a review of the claims file (including 
any additional medical records obtain 
pursuant to this remand) and the results 
of the VA examination, the examiner is 
requested to provide opinions as to 
whether the veteran's left ear hearing 
loss disability had its onset during the 
veteran's period of service, or is 
related to any incident of service, 
including noise exposure.  A complete 
rationale should be given for all 
opinions and conclusions expressed. 

3.  The RO must otherwise review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated. Stegall v. West, 11 
Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim of disability.

If the benefit sought on appeal remains denied the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  The statement of the case must contain notice of 
all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



